Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
 
Response to Amendment
2.	Claims 1, 2, 5, 8, 11, 12, 14 and 17-19 have been amended and claims 20-24 added as requested in the amendment filed on May 14, 2021. Following the amendment, claims 1-6, 8, 11-14 and 16-24 are pending in the instant application.
3.	Claims 1-6, 8, 11-14 and 16-24 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on May 14, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-6, 8, 12-14, 16-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	Claims 1, 5, 8 and 17 recites the limitation "value of NfL protein ".  There is insufficient antecedent basis for this limitation within the claims. Amendment to the claims to recite “increased amount or concentration of NfL protein” instead of “increased value of NfL protein”, such as in claim 19, for example, would obviate this ground of rejection.
8.	Claim 12-14, 16 and 18 recite the limitation "value" in claim 11.  There is insufficient antecedent basis for this limitation in the claims. To obviate the rejection, Applicant is advised to amend the claims to recite “increased amount or concentration of NfL protein” instead of “increased value of NfL protein”, such as in claim 19, for example, See also section 7 above.
9.	Claim 19 is vague and indefinite in so far as it employs the term “cognitive enhancer” as a limitation. This term is not known in the relevant prior art of record as being associated with well-defined group of compounds. Moreover, because the instant specification does not identify that property or combination of properties which is unique to and, therefore, definitive of a “cognitive enhancer”, an artisan cannot determine if a compound which meets all 
10.	Claims 2-4, 6, 12-14, 17 and 21-23 are indefinite for being dependent from indefinite claim(s).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 8 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. See reasons of record in section 8 of Paper mailed on June 17, 2020 and in section 10 of Paper mailed on November 17, 2020.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 specifically requires possession of antibodies specific for NfL protein. Claim 19 recites “an anti-A beta oligomer antibody”. The specification, as filed does not describe the genus of the antibodies currently in claims.

Claims 8 and 19 are drawn to the diagnostic and therapeutic use of a genus of antibodies claimed functionally but with no defined structure. The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
The factors to be considered when analyzing claims for compliance with the written description requirement include: actual reduction to practice; disclosure of drawings or structural chemical formulas; sufficient relevant identifying characteristics (e.g., disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation); method of making the claimed invention; level of skill and knowledge in the art; and predictability in the art. See MPEP §2163.
With respect to antibodies, the Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id.
The recitation of an antibody that is specific for NfL protein and an anti-A beta oligomer antibody that is suitable for clinical administration represents functional characteristics. While generically the structure of antibodies is known, the structure of the presently recited antibodies can vary substantially within the above given claimed recitations. Thus, the genus is highly variant because a significant number of structural differences between genus members is permitted. The Examiner maintains that the specification as filed does not describe antibodies specific to NfL. Same applies to the cited references, Norgren et al, 2002 and Gisslen et al, 2015, which describe production and use of the antibodies but provide no written description of the actual antibodies. Furthermore, the specification does not describe even one single embodiment of an antibody that represents a genus termed “anti-A beta oligomer antibodies”
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014, Appeal No. 13-1338 at page 26).
For reasons of record fully described earlier and reasons above, the rejection is maintained.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 1-6, 8, 11-14, 16 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 9 of Paper mailed on June 17, 2020 and as applied to claims 1-6, 8, 11-14 and 16 in section 11 of Paper mailed on November 17, 2020.  
At p. 7 of the Response, Applicant argues that the claims have been amended “to specify that the pre-symptomatic individual does not exhibit cognitive impairment. Consequently, these claims now recite obtaining a sample from an individual that does not exhibit cognitive impairment”. Applicant’s argument has been fully considered but is not persuasive for the following reasons. Present claims, as amended, are directed to a process of measuring the changes in NfL protein in a blood sample obtained from an individual who does not exhibit cognitive impairment in order to determine a risk of developing Alzheimer’s disease (AD). The scientific evidence that supports the instant invention hinges on a working hypothesis that the pathological increased levels of NfL are associated with AD. Thus, the claims set forth a natural 
Next, Applicant submits that present claims “are patent-eligible for the same reasons as those given in the May 2016 Subject Matter Eligibility Update and the accompanying “Subject Matter Eligibility Examples: Life Sciences” (hereinafter the “May 2016 Examples”) with respect to Example 29, claim 1”, cites section of the disclosure, as originally filed, and concludes that “[A]ccording to the May 2016 Examples and its accompanying guidance, there is no need to perform the markedly different characteristics analysis on any recited nature-based product limitations; the eligibility analysis ends at Step 2A and does not proceed to Step 2B (see p. 11, May 2016 Examples)”, p. 8 of the Response. Applicant’s arguments have been given careful consideration but found to be not persuasive for the following reasons.
In Example 29, Diagnosis and Treating Julitis, of the Subject Matter Eligibility Example, claim 1 reads as follows – A method of detecting JUL-1 in a patient, said method comprising: a. obtaining a plasma sample from a human patient; and b. detecting whether JUL-1 is present in the plasma sample by contacting the plasma sample with an anti-JUL-1 antibody and detecting binding between JUL-1 and the antibody. Claim 1 is considered to be eligible because it is not directed to any judicial exception. In the instant case, the claims are directed to methods for detecting a real life pathology by measuring the changes of the levels of NfL in a blood sample from a human subject, wherein the increase in the levels of NfL is indicative that the human subject is at risk to develop AD. The limitation “wherein an increase in value of NfL protein relative to control is indicative of the future development of Alzheimer’s disease”, claim 1, describes a correlation or relationship between the level of NfL in a patient’s blood and the pathology of AD in the subject. This limitation sets forth a judicial exception, because this type Mayo (Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). 
At pp. 8-9, Applicant contends that the invention is based on the novel findings and is therefore not routine and conventional. Specifically Applicant argues that, “[A]t the time the present application was filed, it was not routine, conventional, or well-understood to measure NfL protein in blood samples from a pre-svmptomatic individual who does not exhibit cognitive impairment. Consequently, even if the Office believes that claims 1 -6, 8,11-14, and 16 are directed solely to an abstract idea, which the Applicant does not concede, the present claims recite additional elements that amount to significantly more than the judicial exception when considered as a whole”. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
As fully explained earlier, based upon an analysis with respect to the claim as a whole, claims 1-6, 8, 11-14, 16 and 20-24 are determined to be directed to a judicial exception without significantly more.  See controlling legal precedent set forth in 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.
The instant claims 1-6, 8, 11-14, 16 and 20-24 encompass a process. (Step 1: Yes). 
Next, the claims encompass changes in the levels of NfL protein during early pre-symptomatic stages of Alzheimer’s disease when a human individual does not exhibit cognitive impairment, the process that is governed by a law of nature, and thus is a judicial exception. NfL protein is a naturally occurring factor that is expressed differently during pre-symptomatic stage of AD pathology, apart from any human action and independently from Applicant’s discovery. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.
	
	Conclusion
13.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

June 2, 2021